             Case 20-33918 Document 13-2 Filed in TXSB on 08/03/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    BENEVIS CORP., et al.1                                           )   Case No. 20-33918 (MI)
                                                                     )
                              Debtors.                               )   (Joint Administration Requested)
                                                                     )   RE: Docket No.____

                         ORDER (I) AUTHORIZING
                THE DEBTORS TO FILE A CONSOLIDATED LIST
              OF CREDITORS AND A CONSOLIDATED LIST OF THE
         30 LARGEST UNSECURED CREDITORS, (II) AUTHORIZING THE
DEBTORS TO REDACT CERTAIN PERSONAL IDENTIFICATION INFORMATION,
AND (III) APPROVING THE FORM AND MANNER OF NOTIFYING CREDITORS OF
             THE COMMENCEMENT OF THESE CHAPTER 11 CASES

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to file

a consolidated creditor matrix and list of the 30 largest general unsecured creditors in lieu of

submitting separate mailing matrices and creditor lists for each Debtor, (b) authorizing the Debtors

to redact certain personal identification information, and (c) approving the form and manner of

notice of commencement of these chapter 11 cases and the scheduling of the meeting of creditors

under section 341 of the Bankruptcy Code, all as more fully set forth in the Motion; and upon the

First Day Declarations; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that it may enter a final order; and this Court having found that venue


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222); Benevis
      Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the Debtors’
      headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-33918 Document 13-2 Filed in TXSB on 08/03/20 Page 2 of 3




of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors are authorized to file a single consolidated Creditor Matrix for all of

these chapter 11 cases.

       2.      The Debtors are authorized to file a consolidated Top 30 List.

       3.      The Debtors are authorized to redact information in respect to individuals listed on

the Creditor Matrix or similar document filed with the Court.

       4.      The Debtors are authorized to serve the Notice of Commencement, substantially in

the form attached hereto as Exhibit 1, on the Creditor Matrix.            Service of the Notice of

Commencement shall be deemed adequate and sufficient notice of: (a) the commencement of

these chapter 11 cases; and (b) the scheduling of the meeting of creditors under section 341 of the

Bankruptcy Code.

       5.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

       6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order




                                                  2
        Case 20-33918 Document 13-2 Filed in TXSB on 08/03/20 Page 3 of 3




are immediately effective and enforceable upon its entry.

        7.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        8.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     MARVIN ISGUR
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
26075458v.2
